             Case 7:21-cv-06077-VB Document 1 Filed 07/15/21 Page 1 of 9




SILLS CUMMIS & GROSS P.C.                               McELROY, DEUTSCH, MULVANEY
Andrew H. Sherman, Esq.                                 & CARPENTER, LLP
S. Jason Teele, Esq.                                    Gary D. Bressler, Esq.
Lucas F. Hammonds, Esq.                                 225 Liberty Street, 36th Floor
101 Park Avenue, 28th Floor                             New York, NY 10281
New York, New York 10178                                Tel: (212) 483-9490
Tel: (212) 643-7000                                     Fax: (212) 483-9129
Fax: (212) 643-6500

Attorneys for the Official Committee of                 Attorneys for CulinArt, Inc.
Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                    Chapter 11

THE COLLEGE OF NEW ROCHELLE,                              Case No. 19-23694 (RDD)

                              Debtor.


         JOINT NOTICE OF APPEAL PURSUANT TO FED. R. BANKR. P. 8003(b)(1)

Part 1: Identify the appellant(s)

    1. Name(s) of appellant(s): The Official Committee of Unsecured Creditors and CulinArt,
       Inc.

    2. Position of appellant(s) in the bankruptcy case that is the subject of the appeal: The
       Official Committee of Unsecured Creditors is a statutory committee appointed in the
       bankruptcy case under 11 U.S.C. § 1102(a) [Docket No. 120]. CulinArt, Inc. is a creditor
       in the bankruptcy case and a member of the Official Committee of Unsecured Creditors.

Part 2: Identify the subject of this appeal

    1. Describe the judgment, order, or decree appealed from: Amended Stipulation and Revised
       Order Resolving Requests for Allowance of Superpriority Claims [Docket No. 502].

    2. State the date on which the judgment, order, or decree was entered: July 1, 2021.

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys:




8167709 v2
             Case 7:21-cv-06077-VB Document 1 Filed 07/15/21 Page 2 of 9




                  Parties                                            Counsel
The College of New Rochelle Liquidation            CULLEN AND DYKMAN LLP
Trust                                              Bonnie L. Pollack
                                                   Matthew G. Roseman
                                                   100 Quentin Roosevelt Boulevard
                                                   Garden City, NY 11530
                                                   (516) 357-3700
Citizens Bank, N.A.                                FAEGRE DRINKER BIDDLE & REATH
                                                   LLP
                                                   Michael P. Pompeo
                                                   1177 Avenue of the Americas, 41st Floor
                                                   New York, NY 10036
                                                   (212) 248-3140
UMB Bank, N.A., as successor indenture             MINTZ, LEVIN, COHN, FERRIS,
trustee for certain civic facility revenue bonds   GLOVSKY AND POPEO, P.C.
                                                   Ian A. Hammel
                                                   Eric R. Blythe
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   (617) 542-6000

                                                   MINTZ, LEVIN, COHN FERRIS, GLOVSKY
                                                   AND POPEO, P.C.
                                                   Kaitlin R. Walsh
                                                   666 Third Avenue
                                                   New York, NY 10017
                                                   (212) 935-3000
The Official Committee of Unsecured                SILLS CUMMIS & GROSS P.C.
Creditors                                          Andrew H. Sherman
                                                   S. Jason Teele
                                                   Lucas F. Hammonds
                                                   101 Park Avenue, 28th Floor
                                                   New York, NY 10178
                                                   (212) 643-7000
CulinArt, Inc.                                     McELROY, DEUTSCH, MULVANEY &
                                                   CARPENTER, LLP
                                                   Gary D. Bressler
                                                   225 Liberty Street, 36th Floor
                                                   New York, NY 10281
                                                   (212) 483-9490




8167709 v2
             Case 7:21-cv-06077-VB Document 1 Filed 07/15/21 Page 3 of 9




Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

Not applicable.

Part 5: Sign below

Dated: July 12, 2021                             SILLS CUMMIS & GROSS P.C.

                                                 By: /s/ S. Jason Teele
                                                     Andrew H. Sherman, Esq.
                                                     S. Jason Teele, Esq.
                                                     Lucas F. Hammonds, Esq.
                                                     101 Park Avenue, 28th Floor
                                                     New York, New York 10178
                                                     Tel.: (212) 643-7000

                                                 Attorneys for the Official Committee of
                                                 Unsecured Creditors

Dated: July 12, 2021                             McELROY, DEUTSCH, MULVANEY
                                                 & CARPENTER, LLP

                                                 By: /s/ Gary D. Bressler
                                                     Gary D. Bressler, Esq.
                                                     225 Liberty Street, 36th Floor
                                                     New York, NY 10291
                                                     Tel.: (212) 483-9490

                                                 Attorneys for CulinArt, Inc.




8167709 v2
19-23694-rdd
         Case Doc
              7:21-cv-06077-VB
                  502 Filed 07/01/21
                                Document
                                      Entered
                                           1 Filed
                                               07/01/21
                                                   07/15/21
                                                        16:06:50
                                                             Page 4Main
                                                                      of 9 Document
                                                            Docket #0502 Date Filed: 07/01/2021
                                   Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
In re:                                                           : Chapter 11
                                                                 :
THE COLLEGE OF NEW ROCHELLE,                                     : Case No. 19-23694 (RDD)
                                                                 :
                                                                 :
                            Debtor.                              :
                                                                 :
---------------------------------------------------------------- x

         AMENDED STIPULATION AND REVISED ORDER RESOLVING REQUESTS
                  FOR ALLOWANCE OF SUPERPRIORITY CLAIMS

        WHEREAS, The College of New Rochelle, the debtor-in-possession herein (the

“Debtor”), filed a voluntary petition for relief pursuant to chapter 11 of title 11, United States

Code (the “Bankruptcy Code”) on September 20, 2019 (the “Petition Date”), in the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);

        WHEREAS, On October 21, 2019, the Bankruptcy Court entered the Final Order (A)

Authorizing the Debtor to Obtain Postpetition Financing, (B) Authorizing the Use of Cash

Collateral, (C) Granting Adequate Protection, (D) Scheduling a Final Hearing and (E) Granting

Related Relief (the “DIP Order”) [Docket No. 104] which entitles Citizens and NRIDA Bond

Trustee to receive a superpriority administrative expense claim, on a pro rata parity basis to the

extent of any diminution in value in their collateral;

        WHEREAS, by order dated March 12, 2020, the Bankruptcy Court confirmed the

Debtor’s Third Amended Chapter 11 Plan (the “Plan”) [Dkt No. 308];

        WHEREAS, the Plan became effective on May 1, 2020, at which time the Debtor’s assets

and obligations were transferred to The College of New Rochelle Liquidation Trust (the “Trust”)

established by the Plan, pursuant to the terms of a Liquidation Trust Agreement (the “LTA”);



                                                                    ¨1¤|D~5'!                  !b«
                                                                        1923694210701000000000001
19-23694-rdd
         Case Doc
              7:21-cv-06077-VB
                  502 Filed 07/01/21
                                Document
                                      Entered
                                           1 Filed
                                               07/01/21
                                                   07/15/21
                                                        16:06:50
                                                            Page 5Main
                                                                   of 9 Document
                                   Pg 2 of 6



        WHEREAS, pursuant to section II(B)(2) of the Plan, all requests for the payment of

Administrative Claims, including Superpriority Administrative Claims, were to be filed by no

later than thirty (30) days from the Effective Date;

        WHEREAS, on May 31, 2020, Citizens Bank, N.A. (“Citizens”) filed a Request for

Payment of Superpriority Administrative Expense Claim (the “Citizens Superpriority Motion”)

[Dkt. No. 388]; based upon the alleged diminution in value of its collateral in the amount of

$17,554,161.80 (the “Citizens Superpriority Claim”);

        WHEREAS, on June 1, 2020, UMB, N.A., not individually but as successor indenture

trustee for certain civic facility revenue bonds (the “NRIDA Bond Trustee”) filed an Application

for Allowance and Payment of Superpriority Claim (the “NRIDA Trustee Superpriority Motion”;

together with the Citizens Superpriority Motion, the “Superpriority Motions”) [Dkt. No. 389]

based upon the alleged diminution in value of its collateral in the amount of $8,411,347.00 (the

“NRIDA Trustee Superpriority Claim”; together with the Citizens Superpriority Claim, the

“Superpriority Claims”);

        WHEREAS, Allowed Superpriority Claims are payable pursuant to Section 2.E of the

Plan;

        WHEREAS, by complaint dated January 14, 2021, the Committee (as defined in section

I(25) of the Plan) commenced the Tort Action in the Bankruptcy Court, denoted as Adv. Proc.

No. 21-07002 (RDD) [Dkt. No. 1], which action remains pending;

        WHEREAS, The Trust disputed (i) Citizens’ calculation of the Citizens Superpriority

Claim, and (ii) NRIDA Trustee’s calculation of the NRIDA Trustee Superpriority Claim;

        WHEREAS, the Trust, on the one hand, and Citizens and NRIDA Trustee, on the other

hand, engaged in good-faith negotiations to reconcile their positions regarding the amount of the



                                                 2
19-23694-rdd
         Case Doc
              7:21-cv-06077-VB
                  502 Filed 07/01/21
                                Document
                                      Entered
                                           1 Filed
                                               07/01/21
                                                   07/15/21
                                                        16:06:50
                                                            Page 6Main
                                                                   of 9 Document
                                   Pg 3 of 6



Superpriority Claims and memorialized their resolution in a Stipulation and Order (the “Initial

Stipulation and Order”) attached to the Trust’s Motion for Approval Pursuant to Rule 9019(a),

filed with the Bankruptcy Court on April 4, 2021 [Docket No. 484] (the “Motion for Approval of

Stipulation and Order”);

       WHEREAS, pursuant to the Initial Stipulation and Order, the Citizens Superpriority

Claim would be allowed in the amount of $3,343,384.80 and the NRIDA Trustee Superpriority

Claim would be allowed in the amount of $1,300,205.20;

       WHEREAS, on March 3, 2021, the Committee filed an Objection to the Motion for

Approval of Stipulation and Order [Docket No. 489] and on March 3, 2021, CulinArt, Inc. joined

the Committee’s Objection [Docket No. 490];

       WHEREAS, on May 10, 2021 the Bankruptcy Court held a hearing (the “Hearing”) on

the Motion for Approval of Stipulation and Order; and

       WHEREAS, based upon the Bankruptcy Court’s comments at the Hearing and upon

further negotiations with the Trust, Citizens and the NRIDA Bond Trustee agreed to further

reduce the amount of the Superpriority Claims by $350,000.00; and

       WHEREAS, the Trust, by its counsel, filed a Declaration In further support of the Motion

for Approval of Stipulation and Order wherein it advised the Court of the agreement of Citizens

and the NRIDA Bond Trustee to the reduction in the preceding paragraph [Dkt. No. 497], to

which the Committee filed a response [Dkt. No. 500]; and

       WHEREAS, the Hearing on the Motion for Approval of Stipulation and Order was

continued on June 30, 2021 (the “Continued Hearing”), at which the Bankruptcy Court heard

further arguments of counsel, and as a result of further negotiations with the Trust, Citizens and

the NRIDA Bond Trustee agreed to a further reduction of the amount of the Superpriority Claims



                                                 3
19-23694-rdd
         Case Doc
              7:21-cv-06077-VB
                  502 Filed 07/01/21
                                Document
                                      Entered
                                           1 Filed
                                               07/01/21
                                                   07/15/21
                                                        16:06:50
                                                            Page 7Main
                                                                   of 9 Document
                                   Pg 4 of 6



by an additional $375,000, for a total reduction in the Superpriority Claims of $725,000 from the

amount in the Initial Stipulation and Order; and

       WHEREAS, for the reasons stated on the record by the Court at the Hearing and the

Continued Hearing, the Motion for Approval of Stipulation and Order as modified hereby shall

be and is approved.

       NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, it is hereby

stipulated and agreed as follows:

       1.      The Citizens Superpriority Claim shall be allowed in the amount of

$2,821,384.80.

       2.      The NRIDA Trustee Superpriority Claim shall be allowed in the amount of

$1,097,205.20.

       3.      The Allowed Superpriority Claims of Citizens and the NRIDA Bond Trustee shall

be paid in accordance with the terms of the Plan and the LTA.

       4.      The foregoing provisions of this Amended Stipulation and Revised Order shall be

in full and final resolution of the Superpriority Motions.

       5.      This Amended Stipulation and Revised Order may be executed in multiple

counterparts, each of which shall be deemed an original, but all of which shall constitute one and

the same instrument. This Amended Stipulation and Revised Order may be executed by

facsimile or PDF signature, and such signatures will be deemed to be as valid as an original

signature.

       6.      This Amended Stipulation and Revised Order shall come into effect once it is

entered by the Bankruptcy Court. Should the Bankruptcy Court not enter it for any reason, the

Amended Stipulation and Revised Order shall be null and void, with no effect.



                                                   4
19-23694-rdd
         Case Doc
              7:21-cv-06077-VB
                  502 Filed 07/01/21
                                Document
                                      Entered
                                           1 Filed
                                               07/01/21
                                                   07/15/21
                                                        16:06:50
                                                            Page 8Main
                                                                   of 9 Document
                                   Pg 5 of 6



         7.    The Bankruptcy Court shall have exclusive jurisdiction to resolve any disputes

between the parties arising with respect to this Amended Stipulation and Revised Order.

         8.    This Amended Stipulation and Revised Order shall be binding upon the parties

hereto and all of their respective successors and assigns from the date of its execution.

         9.    This Amended Stipulation and Revised Order may not be amended,

supplemented, changed, or modified in any manner, orally or otherwise, except by an except by a

writing signed by all parties to this Stipulation and Order, and approved by the Bankruptcy

Court.



                                     [Signature Pages Follow]




                                                 5
19-23694-rdd
         Case Doc
              7:21-cv-06077-VB
                  502 Filed 07/01/21
                                Document
                                      Entered
                                           1 Filed
                                               07/01/21
                                                   07/15/21
                                                        16:06:50
                                                            Page 9Main
                                                                   of 9 Document
                                   Pg 6 of 6



Dated: June 30, 2021

 CULLEN AND DYKMAN LLP                       FAEGRE DRINKER BIDDLE & REATH LLP


 BY:    s/ Bonnie Pollack ________           By:   /s/ Michael P. Pompeo
        Matthew G. Roseman, Esq.                   Michael P. Pompeo
        Bonnie L. Pollack, Esq.

 100 Quentin Roosevelt Boulevard             1177 Avenue of the Americas, 41st Floor
 Garden City, New York 11530                 New York, New York 10036-2714
 (516) 357-3700                              (212) 248-3140

 Attorneys for The College of New Rochelle   Attorney for the Citizens Bank, N.A.
 Liquidation Trust
 MINTZ, LEVIN, COHN, FERRIS,
 GLOVSKY AND POPEO, P.C.


 By: /s/ Ian A. Hammel
    Ian A. Hammel, Esq.

 One Financial Center
 Boston, MA 02111
 (617) 542-6000

 Attorneys for UMB Bank, N.A. as
 NRIDA Bond Trustee


SO ORDERED, for the reasons stated in the Court’s bench ruling at the Continued Hearing:

Dated: White Plains, New York
       July 1, 2021
                                                   /s/Robert D. Drain
                                                   Honorable Robert D. Drain
                                                   United States Bankruptcy Judge




                                              6
